EXHIBIT 10.39 1065 Avenue of the Americas 15th Floor New York. NY 10018 212-944-7755 phone 800 905-9322 phone 855 737-4527 fax Seamless.com May 16, 2012 Margo Drucker Dear Maggie: It is my pleasure to extend to you an offer of employment with Seamless North America, LLC ("Seamless"). We believe that your particular experience and background will serve you and Seamless well. The purpose of this letter is to confirm the specific details associated with your employment. Enclosed are the following: • An Offer Detail Summary highlighting the specificsof your employment arrangements; and • Two copies of an Agreement Relating to Employment and Post-Employment Competition (the "EmploymentAgreement"); and • Option Agreement(This is a draft and remains subject to final Board approval) Your execution and delivery of the Employment Agreement is a condition to your employment with Seamless. We ask that you please sign the Offer Detail Summary & one copy of the Employment Agreement, and return them in the enclosed envelope to Randi Jakubowitz, 1065 Avenue of the Americas, 15th floor, New York, NY 10018 along with a signed copy of this Letter with the Offer Detail Summary attached by the Offer Letter expiration date set forth below. In conformance with the Immigration Reform and Control Act of 1986, Seamless requires proof of your identity and employment authorization. In addition, this job offer is contingent on the successful completion of a background check. We are very excited about the future of Seamless and look forward to you joining us. If you have any questions, please do not hesitate to call. Sincerely, /s/ Jonathan Zabusky Jonathan Zabusky Chief Executive Officer Seamless North America, LLC 1065 Avenue of the Americas 15th Floor New York. NY 10018 212-944-7755 phone 800 905-9322 phone 855 737-4527 fax Seamless.com Please sign and date below acknowledging that you have received this letter and accepted our offer. Your offer will expire as of May 21, 2012. Accept: Margo Drucker (Please Print Name) /s/ Margo Drucker 9/7/12 (Please Sign Name) Date Enclosures: • OfferDetail Summary • Seamless North America. LLC Agreement Relating to Employment and Post-Employment Competition • Option Agreement (This is a draft and remains subject to final Board approval) 1065 Avenue of the Americas 15th Floor New York. NY 10018 212-944-7755 phone 800 905-9322 phone 855 737-4527 fax Seamless.com Margo Drucker Offer Detail Summary May 16, 2012 Title: Vice President & General Counsel Seamless North America, LLC (“Seamless”) Location: New York, New York Reporting directly to: Jonathan Zabusky, Chief Executive Officer
